Citation Nr: 1733145	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of an injury of the right great toe prior to August 22, 2014, and in excess of 20 percent thereafter. 

2.  Entitlement to a compensable disability rating for a right ankle strain prior to July 26, 2010, and in excess of 10 percent thereafter. 

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle sprain with degenerative arthritis. 

4.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative arthritis. 

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981 and August 1986 to October 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which increased the service-connected bilateral knee disabilities and the left ankle disability to 10 percent each, retroactively effective from February 27, 2009.  The rating decision denied the other issues currently on appeal.  The Veteran then perfected timely appeals of these issues.

The RO issued another rating decision in January 2012, which increased the disability rating for the right ankle disability to 10 percent, retroactively effective from July 26, 2010.  The RO continued to deny the other issues currently on appeal.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in November 2014, which increased the disability rating for the right great toe to 20 percent, retroactively effective from August 22, 2014.  The Veteran continued to appeal, requesting an even higher disability rating.  Id.

In May 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board, and a transcript of the hearing is of record.  Subsequently, the VLJ who conducted the hearing retired.  In June 2017, the Board sent the Veteran a letter informing him of this and indicating he could have another hearing with the VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2016).  In July 2017, the Veteran responded that he did not want another hearing and to proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

In July 2012, VA received the Veteran's Substantive Appeal concerning the denials of his claims of entitlement to service connection for an acquired psychiatric disorder and flatfoot, and entitlement to individual unemployability due to the service-connected disabilities (TDIU).  However, a subsequent October 2016 rating decision granted those claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2016).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

With the exception of the right great toe claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to August 22, 2014, the Veteran's right great toe disability was manifested by tenderness and pain, with no functional impairment of the foot.   At no point during the appeal period has the Veteran's toe disability manifested in "severe" foot injury.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2014, a 10 percent disability rating, but no higher for the residuals of an injury of the right great toe is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes (DCs) 7819, 7804 (2016).

2.  From August 22, 2014 to the present day, the criteria for a disability rating in excess of 20 percent for residuals of an injury of the right great toe are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of November 1989 granted service connection for the Veteran's residuals of an injury of the right great toe.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's residuals of an injury of the right great toe is currently rated as noncompensable (0 percent) prior to August 22, 2014, under 38 C.F.R. § 4.118, DC 7819, and 20 percent since August 22, 2014, under 38 C.F.R. § 4.71a, DC 5284.  He seeks higher disability ratings.

DC 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118.  Here, the Veteran's residuals are on his right great toe; thus, DC 7800 does not apply.  38 C.F.R. § 4.118.  

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters (sq. cm.)) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

Regarding rating the Veteran's residuals of an injury of the right great toe based on impairment of function, DC 5284 refers to other foot injuries.  Under DC 5284, a 10 percent disability rating is assigned for moderate injuries of the foot.  A 20 percent disability rating is assigned for moderately severe injuries of the foot.  A 30 percent rating is assigned for severe foot injuries.  Actual loss of the foot warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

In reviewing the evidence of record, the Board finds that prior to August 22, 2014, a 10 percent rating may be awarded under the rating criteria for scars-specifically DC 7804.   

At the July 2010 VA feet examination, the Veteran reported that his residuals of an injury of the right great toe did not really bother him at that time.  The examiner found that the Veteran's residuals of an injury of the right great toe did not limit his daily activities at all.  The examiner determined that the Veteran did not have flare-ups, pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, painful motion, tenderness, instability, or abnormal weight-bearing of the right great toe or right foot due to his residuals of an injury of the right great toe.  The Veteran did note that, at the time, he needed to have his toenail cut by a professional once per year, and that his toe can bother him if he is on his feet for extended periods of time.  Notably, the Veteran had his toenail permanently removed in a December 2010.  

At the February 2011 VA general medical examination, the Veteran reported that he did not have any complications, infections, or regrowth from his December 2010 right great toe nail removal surgery.  He was not currently receiving any treatment for his right great toe.  The examiner found that the Veteran did not have any skin abnormality of the right great toe, but the Veteran did have a nail abnormality (i.e., the nail plate had been removed).  The examiner determined that the Veteran's residuals of an injury of the right great toe did not have any effect on the Veteran's occupation.  The Veteran's residuals of an injury of the right great toe affected his usual daily activities because he experienced a pulsating-type pain in his right great toe when he was on his feet for too long.

Based on subjective complaints of pain and tenderness of the toe when standing for long periods of time, the Board finds that the disability is best rated by analogy to a painful scar under Diagnostic Code 7804.  As noted above, for one scar that is unstable or painful, a 10 percent rating is warranted.  So it is in this case.

There evidence dated prior to August 2014, does not identify any additional right great toe disability manifestations that would warrant a higher rating.  Under the scar codes, a higher rating is not available, as the disability does not affect the head, face or neck, does not affect an area of at least 12 square inches, and is not shown to cause any limitation of function of the foot.  In this connection a higher rating of 20 percent or greater under DC 5284 during this time period, representing moderately severe or severe injury of the foot, would also not be warranted.

In sum, prior to August 22, 2014, the Board finds that a 10 percent rating, but no higher, is warranted under DC 7804.

As noted above, effective August 22, 2014, the RO awarded the Veteran a 20 percent disability rating for his right toe disability, under DC 5284 (other foot injuries).  For the following reasons, the Board finds that a rating higher than 20 percent is not warranted from August 22, 2014 to the present day.

At the August 2014 VA feet examination, the VA examiner found that the Veteran did not have a nail plate over the right great toe.  The nailbed was tender to palpation with constant low grade pain in the toe.  The Veteran denied flare-ups that impacted the function of the toe.  The Veteran reported that footwear causes pain in the right great toe and palpation to the right great toe causes pain.  The examiner determined that the Veteran's pain contributed to his functional loss.  The Veteran's foot condition chronically compromised weight-bearing, and required arch supports, custom orthotic inserts, or shoe modifications.  The Veteran had pain on movement, pain on weight-bearing, pain on non-weight-bearing, deformity, disturbance of locomotion, and interference with standing of the right foot.  There was no pain, weakness, fatigability, or incoordination that significantly limited the functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no other functional loss during a flare-up or when the foot was used repeatedly over a period of time.  The Veteran did not have any scars related to the residuals of an injury of the right great toe.  He did not use any assistive device as a normal mode of locomotion.  The Veteran did not have functional impairment of the right extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the examiner concluded that the Veteran's residuals of an injury of the right great toe were best rated as moderately severe.  The examiner found that activities involving weight-bearing, ambulation, and wearing closed-toed footwear caused great toe pain.

At the November 2015 VA feet examination, the Veteran described right great toe pain, but stated that his pain had remained the same without any increase in symptoms.  The Veteran reported flare-ups twice per week that lasted 4 hours.  The examiner determined that the Veteran's right great toenail had been removed.  The residuals of an injury of the right great toe did not chronically compromise weight-bearing.  The residuals of an injury of the right great toe did not require arch supports, custom orthotic inserts, or shoe modifications.  The Veteran had pain of his right foot that contributed to functional loss, to include pain on movement, pain on weight-bearing, and pain on non-weight-bearing.  He had limited weight-bearing with a flare-up, which alters his gait.  The Veteran did not have any other functional loss during a flare-up or when the foot was used repeatedly over time.  He did not use any assistive device as a normal mode of locomotion.  He did not have functional impairment of the right extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that activities involving weight-bearing caused foot pain.  The Veteran had a scar related to his residuals of an injury of the right great toe, and instructed the rater to see the November 2015 VA scars examination.  The examiner concluded that the Veteran's residuals of an injury of the right great toe were best rated as moderate.  

At the November 2015 VA general medical examination, the VA examiner found that the Veteran did not have any benign skin lesions other than the scar from his right great toe.

At the November 2015 VA scars examination, the VA examiner determined that the Veteran had one scar of his right great toe (i.e., the nail bed of the right great toe) that was tender to the touch.  The Veteran did not have an unstable scar.  The scar on his right great toe measured 2 cm. by 1.5 cm.  The approximate total area was 3 sq. cm.  The scar was superficial and non-linear.  The Veteran did not have any complications, such as muscle or nerve damage, associated with the scar.  The scar did not impact his ability to work.

The treatment records in the claims file support the examination findings.

Under DC 5284, a maximum 30 percent rating is warranted for "severe" injury of the foot.   The August 2014 VA examiner characterized the Veteran's residuals of an injury of the right great toe as only "moderately severe" and the November 2015 VA examiner characterized the disability as "moderate."  None of the VA examiners found the Veteran's residuals of an injury of the right great toe to be severe, and upon review of the medical and lay evidence of record, the Board agrees that severe foot injury is not shown.  At the August 2014 VA examination, the Veteran denied flare-ups of his right great toe and did not use assistive devices.  There was no pain, weakness, fatigability, or incoordination that significantly limited the functional ability during flare-ups or when the foot was used repeatedly over a period of time.  At the November 2015 VA examination, the Veteran stated that his right great toe pain had remained the same without any increase in symptoms.  The Veteran did not have any other functional loss during a flare-up or when the foot was used repeatedly over time.  He did not use any assistive device as a normal mode of locomotion.  The residuals of an injury of the right great toe did not chronically compromise weight-bearing.  Based on these findings, the Board does not find that the Veteran's residuals of an injury of the right great toe are best characterized as a severe injury to the right great toe.  Thus a rating higher than the currently assigned 20 percent for the Veteran's right great toe disability is not warranted under DC 5284.  

The Board also notes that the Veteran is currently in receipt of a 50 percent disability rating during the entire appeal period for bilateral pes planus.  No additional impairment to the right foot is shown that is not otherwise contemplated by both the 20 percent and 50 percent ratings.  Any additional range of motion findings, to include with pain, would not avail the Veteran as all other right foot disabilities involving pain and functional loss are contemplated and compensated under the currently assigned 20 and 50 percent ratings.  38 C.F.R. § 4.71a.  

There are no other DCs under which the left foot disability could be rated appropriately such that a rating in excess of the 20 percent currently assigned would be warranted.  

With respect to the skin regulations, the Veteran is not entitled to a disability rating in excess of 20 percent from April 22, 2014 to the present under DC 7801 because the Veteran's right great toe does not exceed an area of 72 square inches (465 sq. cm).  The Veteran is already in receipt of a disability rating in excess of the maximum schedular disability rating available under DC 7802.  38 C.F.R. § 4.118.  Turning to DC 7804, the Veteran is not entitled to a higher disability rating under this code because the Veteran does not have five or more scars that are unstable or painful on his right great toe - the requirements for the next higher rating.  38 C.F.R. § 4.118.  

In summary, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected residuals of an injury of the right great toe at any time from August 22, 2014 to the present.  38 C.F.R. §§ 4.71a, 4.118, DCs 5284, 7819.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the schedular criteria for a disability rating of 10 percent, but no higher, for the residuals of an injury of the right great toe have been met prior to August 22, 2014.  However, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected residuals of an injury of the right great toe at any time from August 22, 2014 to the present.  The claim is granted in part and denied in part.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Prior to August 22, 2014, a 10 percent disability rating, but no higher, for the residuals of an injury of the right great toe is granted.

From August 22, 2014, the claim of entitlement to a disability rating in excess of 20 percent for residuals of an injury of the right great toe is denied.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran most recently was afforded VA examinations to determine the current nature and severity of his service-connected disabilities in November 2015.  Following those examinations, the Court issued a precedential decision finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia, 28 Vet. App. at 158.  This decision establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The Veteran's most recent VA examinations dated in November 2015 and examinations of record prior to this date do not address adequately the Court's recent decision in Correia.  Id.  The November 2015 VA examiners did not provide measurements in degrees for the ranges of motion of the Veteran's knees and ankles in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examinations to be considered adequate.  Id.  Accordingly, the Board finds that updated VA examinations are needed before the Veteran's increased rating claims can be adjudicated.  Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right ankle strain and left ankle sprain with degenerative arthritis.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.
The examiner is asked to state all present orthopedic symptoms and manifestations attributable to the Veteran's service-connected right ankle strain and left ankle sprain with degenerative arthritis.

The examination report must include ranges of motion of both ankles in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the ankles.
  
A complete rationale must be provided for any opinions expressed.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right knee degenerative arthritis and patellofemoral syndrome of the left knee.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examiner is asked to state all present orthopedic symptoms and manifestations attributable to the Veteran's service-connected right knee degenerative arthritis and patellofemoral syndrome of the left knee.

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  

A complete rationale must be provided for any opinions expressed.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


